Per Curiam.

After a full review of the facts and circumstances of this case, this court determines that the actions of the respondent were most unfortunately violative of the Disciplinary Rules as charged, and that indeed he had misused his position as a public official to initiate a criminal proceeding against Rodger May when the charge was not supported by probable cause. Further, that action was a violation of DR 7-105. Such overt and non-professional action should not be countenanced within our profession, and should be punished within the meaning of our professional rules.
Therefore, this court accepts the recommendation of the board, and orders that the respondent be suspended from the practice of law in the state of Ohio for a period of one year. Further, the court orders that the cost of these proceedings be taxed to respondent for which a judgment is hereby rendered and execution may issue.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.